NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 4 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30033

                Plaintiff-Appellee,             D.C. No.
                                                1:16-cr-00041-SPW-1
 v.

PEDRO CARRASCO, Jr., AKA Pedro                  MEMORANDUM*
Carrasco,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                       Argued and Submitted March 2, 2020
                                Portland, Oregon

Before: WOLLMAN,** FERNANDEZ, and PAEZ, Circuit Judges.

      Pedro Carrasco appeals the district court’s denial of a hearing under Franks

v. Delaware, 439 U.S. 154 (1978). He also argues that he received ineffective

assistance of counsel. We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Roger L. Wollman, United States Circuit Judge for the
U.S. Court of Appeals for the Eighth Circuit, sitting by designation.
      1. The district court did not err in denying Carrasco a Franks hearing. For

the reasons the district court provided, the search warrant application contained

sufficient information to establish probable cause. See United States v. Ruiz, 758

F.3d 1144, 1148–49 (9th Cir. 2014). Thus, even if the agent had provided

additional details about the Confidential Source’s (CS’s) criminal history, removed

the information about the CS’s February 6, 2016 phone call to Carrasco, and

included co-defendant Luis Santana-Salgado’s statements about delivering

methamphetamine to the truck stop in Laurel, Montana, there was sufficient

evidence for the magistrate to find probable cause. We therefore conclude the

agent’s omissions were not material.

      2. We decline to review Carrasco’s claim for ineffective assistance of

counsel on the existing record. We ordinarily refrain from evaluating such claims

on direct appeal because the record rarely reveals why counsel acted as they did.

See, e.g., United States v. Jeronimo, 398 F.3d 1149, 1155–56 (9th Cir. 2005),

overruled on other grounds by United States v. Castillo, 496 F.3d 947, 957 (9th

Cir. 2007) (en banc). So too here: the present record contains little evidence about

why Carrasco’s counsel did not file a second motion for reconsideration. We

therefore cannot evaluate his counsel’s effectiveness on this record.




                                          2
      AFFIRMED.1




1
 Our decision is without prejudice to raising an ineffective assistance of counsel
claim on collateral review under 28 U.S.C. § 2255.

                                         3